Stiles, J.
This was an equity case, and upon the 4th day of January, 1893, the judge who tried the cause made a certificate to a statement of facts on appeal, stating that it contained all the testimony and objections and exceptions to the acceptance and rejection of testimony. This is precisely the state of facts passed upon in Clark-Harris Company v. Douthitt, 4 Wash. 405 (30 Pac. Rep.744).
The motion to strike must, therefore, prevail, and the appeal be dismissed.
Dunbar, C. J., and Hoyt, Scott and Anders, JJ., concur.